Weltner, Justice.
Grace Eris was convicted in the Municipal Court of Atlanta of the violation of Section 14-6172 of the Atlanta City Code, which prohibits the operation of a “hotel, lodging house, rooming house or similar place” without first applying to the bureau of police services for a permit to do so. This section of the ordinance does not define “a hotel, lodging house, rooming house or similar place.” Section 14-6171, however, defines “rooming house.” It defines also “apartment house” as a building in which “living facilities such as a living room, bedroom, kitchen and bath are provided for a person or family, and where the building is capable of accommodating two or more families who would have separate living facilities.” Eris, who is a licensed real estate broker, was a principal in a real estate management firm that managed some two hundred condominium units in Peachtree Towers. The units which Eris rented consisted of a living room, one or two bedrooms, a kitchen and a bathroom.
Under the evidence of this case, there is no question but that each condominium unit in question was an “apartment,” (as distin*179guished from being a “hotel, lodging house, rooming house or similar place”) as this term is defined by Section 14-6171 of the Atlanta City Code. As such, Eris’ conviction, therefore, must be vacated.
Decided June 19, 1987.
Hishon & Ranney, Hugh M. Worsham, Jr., for appellant.
Raines F. Carter, Solicitor, for appellees.

Judgment reversed.


All the Justices concur.